The opinion of the Court was delivered by
Nott, J.
A motion is made to arrest the judgment in this case on the ground that the words in the declaration are not actionable. If the question were now agitated for the first time, it might perhaps deserve some consideration. Bnt as early as the year 1791, (Eden v. Legare, (1 Bay, 171,) it was determined by a majority *of the Court, that an action might be- maintained for those words, without laying any special damage. And in the report of that case, it is stated that a series of decisions to the same éffect, had been previously made. The term used in this case is one made use of in the act of Assembly, which goes to subject a certain description of persons in this State to all the disabilities of disfranchisement. And if the words are true, would tend to reduce this plaintiff to the state and condition in which that degraded class of people is placed. And although we cannot expect to find any foreign authorities directly in point, yet, I think the decision comes within the rules and principles of the common law. It is a little extraordinary, that while the law, in every other respect, is undergoing continual changes to accommodate itself to the modern state of society, the rules of law by which actions of slander are governed, and which were established in the most barbarous ages, still remain the same. But if in those times to which the memory of man does not extend, and in which history can find but little on which to rest its head, except ignorance and barbarity, words, which if true, went to subject a person to legal disabilities, or exclude them from society, were held to be actionable, how much more ought they in an age of refinement and civilization, when the injury done to the feelings constitutes the greatest part of the offence.
I think, that instead of narrowing the ground on which the action of slander may now be maintained, it ought to be extended to embrace cases where the greatest injury may be done to the reputation and feelings of an individual, and in which no redress can now be had by law. But that belongs to the Legislature, and not to this Court. It is sufficient to say, the words in this case are actionable, and that the rule must be discharged.
All the judges concurred.
See 10 Rich. 48.